Order entered January 29, 2020




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-01019-CV

                                 PHYLLIS SLICKER, Appellant

                                                V.

                              LESLIE G. MARTIN, P.C., Appellee

                        On Appeal from the 330th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-11-15742

                                            ORDER
           Pursuant to Texas Rule of Appellate Procedure 34.5(c)(1), we ORDER Felicia Pitre to

file a supplemental clerk’s record containing a copy of the trial court’s docket sheet. See TEX. R.

APP. P. 34.5(c)(1). The supplemental record shall be filed no later than February 3, 2020.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE